PER CURIAM Effective January 1, 1974 the following is adopted as Rule 15 of the Uniform Rules of Procedure for Circuit, Chancery and Probate Courts. RULE 15 At the discretion of the presiding judge the following may be adopted as a uniform docketing rule of the court: DOCKET NUMBERING CIVIL DOCKETS Civil cases shall be assigned docket numbers in the order of filing as follows: Beginning with the first case filed each year in each court, the last two digits of the current year shall be entered followed by a hyphen and the number assigned to the case beginning with the number “1”. Thus, the first case filed in 1974 will be assigned the docket number “74-1” and the first case filed in 1975 will be assigned the docket number “75-1”. In those instances where the presiding judge is of the opinion that further identification is desirable the letters “CIV” preceding the docket number for civil cases in Circuit Court, the letter “E” preceding the docket number for cases filed in Chancery Court, and the letter “P” preceding the docket number for cases filed in Probate Court may be used. CRIMINAL DOCKETS The procedure to be used for criminal cases shall be the same as that for civil cases except that the docket number shall be preceded by the letters “CR”; thus the first criminal case filed in the year 1974 will be designated as “CR-74-1” and the first criminal case filed in the year 1975 will be designated as “CR-75-1”. COURTS OF LIMITED JURISDICTION All County, Juvenile, Municipal, City, Police, Justice of the Peace Courts and Courts of Common Pleas shall follow the docketing procedure set forth above for Circuit, Chancery and Probate Courts. PER CURIAM In compliance with the motion adopted by the Arkansas Judicial Council on October 12, 1973, whereby said Council approved the Code of Judicial Conduct [with the second alternate Canon 5C (2)] adopted by the House of Delegates of the American Bar Association on August 16, 1972, this Court declares that such Code constitutes proper standards for the Judiciary of this State. The reports of compensation required by Canon 6 of the Code should be filed annually during the month of June, for the preceding calendar year, with the Clerk of the Arkansas Supreme Court, Justice Building, Little Rock Arkansas, 72201. Byrd, J., dissents.